UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 3, 2012 Parametric Sound Corporation (Exact name of registrant as specified in its charter) Nevada 000-54020 27-2767540 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1941 Ramrod Avenue, Suite #100 Henderson, Nevada89014 (Address of Principal Executive Offices) 888-477-2150 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14.a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 3, 2012, Parametric Sound Corporation (the “Company”) entered into an employment agreement with Mr. Kenneth Potashner, who was appointed Executive Chairman of the Company on March 5, 2012.The terms of the employment agreement are consistent with the terms set forth in the Current Report on Form 8-K filed by the Company on March 6, 2012.A copy of the employment agreement is attached to this Current Report on Form 8-K as Exhibit10.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Employment Agreement, dated as of April 3, 2012, by and between Kenneth Potashner and Parametric Sound Corporation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. Parametric Sound Corporation Date:April 6, 2012 By: /s/James A. Barnes James A. Barnes Chief Financial Officer, Treasurer and Secretary
